[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           OCT 31, 2008
                            No. 08-10688
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                 D.C. Docket No. 06-00507-CR-TCB-1-1

UNITED STATES OF AMERICA,


                                                          Plaintiff–Appellee,

                                 versus

JASON SLAUGHTER,

                                                       Defendant–Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (October 31, 2008)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Jason Slaughter appeals his 120-month sentence for bank fraud, in violation

of 18 U.S.C. § 1344. On appeal, Slaughter argues that the district court erred by

imposing a four-level increase for his role in the offense, pursuant to U.S.S.G.

§ 3B1.1(a). He argues that the increase was improper because his criminal activity

did not involve “five or more participants” nor was not “otherwise extensive.”

      We review for clear error a district court’s determination of a defendant’s

role in the offense. United States v. DeVaron, 175 F.3d 930, 937 (11th Cir.) (en

banc). Section 3B1.1(a) provides for a four-level enhancement if a “defendant

was an organizer or leader of a criminal activity that involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a).

      An “otherwise extensive” operation does not require a set number of

criminally responsible participants. United States v. Holland, 22 F.3d 1040, 1045

(11th Cir. 1994). “Although this [C]ircuit does not employ a precise definition for

the ‘otherwise extensive’ standard, there are a number of factors relevant to the

extensiveness determination, including the length and scope of the criminal

activity, as well as the number of persons involved. Id. at 1046. “In assessing

whether an organization is ‘otherwise extensive,’ all persons involved during the

course of the entire offense are to be considered. Thus, a fraud that involved only

three participants but used the unknowing services of many outsiders could be

                                          2
considered extensive.” U.S.S.G. § 3B1.1, cmt. n.3. In United States v. Rodriguez,

981 F.2d 1199, 1200 (11th Cir. 1993) (footnote omitted), we held that the facts

established that a defendant was involved in an “otherwise extensive” criminal

activity when the defendant “was organizing a drug transaction that extended from

Columbia to Florida to Boston to New York, and which included the purchase and

street distribution of 100 kilos of cocaine worth $350,000 in the wholesale

market.” See also United States v. Gupta, 463 F.3d 1182, 1198 (11th Cir. 2006)

(holding that the district court clearly erred by not finding that a criminal activity

involving “seven corporations, numerous straw owners, Medicare reimbursements

of over $ 15 million, and repeated failure to disclose related party status over a

seven-year period” was “otherwise extensive.”).

      Upon review of the record and consideration of the briefs of the parties, we

discern no reversible error. Because Slaughter caused a principal loss of over $5.5

million and involved many knowing and unknowing individuals in his criminal

activity, the district court did not err in finding that he was a leader and organizer

of a criminal activity that was “extensive.”

      Moreover, in United States v. Keene, 470 F.3d 1347 (11th Cir. 2006), we

held that it was unnecessary to decide an enhancement issue where the district

court made clear that even if its interpretation and application of the sentencing

                                           3
guidelines were wrong, it would still impose the same sentence. 470 F.3d at

1348–49. In this case, the district court stated that, even if it were wrong about the

enhancement, it would impose the same sentence.

      For the foregoing reasons, we affirm.

      AFFIRMED.




                                          4